Citation Nr: 0622869	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.  

2.  Entitlement to an initial compensable rating for erectile 
dysfunction, secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In January 2005, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As the correct evaluation is the subject 
of the present appeal, on remand proper notice is required 
under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
about disability ratings and effective dates for the award of 
benefits, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  Such notice must be provided prior to 
the adjudication of this issue.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed.Cir. 2006).  The Board notes that a VCAA 
letter was sent the veteran in December 2004; however, the 
claims were not readjudicated after the notice was sent.  

In February 2005, the veteran submitted additional evidence 
in support of his claims.  There is no indication of waiver 
of RO jurisdiction.  To ensure that the appellant's 
procedural rights are protected, insofar as he is afforded 
the opportunity for RO adjudication in the first instance, 
the Board must return the case to the RO, with the new 
evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Additionally, given the passage of time since his last VA 
examination and testimony and evidence reflecting a possible 
change in his service-connected disabilities, the RO should 
schedule the veteran for additional medical examinations to 
ascertain the current severity of his diabetes mellitus and 
erectile dysfunction.  The RO should also attempt to obtain 
updated treatment records of the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for initial evaluations in 
excess of 20 percent for diabetes 
mellitus and 0 percent for erectile 
dysfunction.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The veteran's treatment records 
from February 2004 to present should be 
obtained from the VA Medical Center 
(MC) in Reno and associated with the 
claims folder.   

3. The RO should schedule the veteran 
for VA examinations to assess the 
current level of severity of his 
diabetes mellitus and erectile 
dysfunction.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  The examiner 
should indicate whether the diabetes 
mellitus requires a restricted diet and 
regulation of activities, in addition 
to insulin.  The presence or absence of 
penile deformity with loss of erectile 
power should be noted.  Any indicated 
studies should be performed.

4.  Then, the RO should readjudicate the 
claims.  If the 
benefits sought on appeal remain denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


